Shaw C. J.
delivered the opinion of the Court. On producing a copy of the record from the town clerk’s office, by the defendant, a considerable discrepancy is obvious, between the original mortgage, and the registration of it, and the question which has been mainly argued is, whether the difference in the two, is so great as to take away the proof of identity, and enable the defendant successfully to hold, that the mortgage actually relied on by the plaintiff, is not proved to have been recorded. But the Court are of opinion, that there is a question behind this, which must supersede it, and that is, whether it is competent for the defendant to disprove the truth of the register’s certificate, by a production of the copy of the record. The original mortgage is certified to have been recorded by the town clerk, who, for this purpose, is the regular certifying officer ; the mortgagee relies upon it and has good reason to rely upon it, as a valid security. It is like the return of an officer, and cannot be impeached or controlled, by producing the supposed record and showing a variance. The plaintiff is entitled to recover.